Citation Nr: 1717812	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-18 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, characterized as post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD.

3. Entitlement to total disability based on unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing request was included in the Veteran's VA Form 9, but was withdrawn in a May 2016 statement.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The issue of total disability based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2008 rating decision, the claim of entitlement to service connection for post-traumatic stress disorder (PTSD) was denied for lack of a sufficiently corroborated in-service stressor.   

2.  The evidence added to the record since the May 2008 decision became final is related to an unestablished fact that is necessary to substantiate the claims of service connection for PTSD.  Specifically, it corroborates evidence of an in-service stressor from the record . 

3.  The Veteran's current PTSD is etiologically related to military sexual trauma that occurred in service.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.385, 20.302, 20.1103 (2016).  

2.  As the evidence received subsequent to the May 2008 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, have been met.  38 U.S.C.A. §§ 5108 , 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1111, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In this case, the Veteran is claiming entitlement to service connection for an acquired psychiatric disorder characterized as PTSD, due to military sexual trauma (MST).  This claim was previously denied by the RO in May 2008 on the basis that an acquired psychiatric disorder had not been clinically identified.  She did not appeal that decision, nor did she submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242   (2011).  As such, it represents the last final denial of the claim.

Based on the evidence submitted since the May 2008 rating decision became final, the Board determines that the claim should be reopened.  Prior to the May 2008 decision becoming final, the evidence of record consisted of the Veteran's 2007 compensation claim for PTSD due to sexual trauma, medical treatment records from June 2007 indicating psychological treatment for PTSD due to MST, her service treatment and personnel records, and a January 2008 report of contact stating that the Veteran would be sending in evidence of markers of PTSD due to MST.  

Evidence submitted subsequent to the May 2008 rating decision includes the Veteran's service treatment records and further medical records of individual and group treatment for PTSD due to MST, as well as several statements and an affidavit from the Veteran stating that she was sexually assaulted during her time in service.  In the affidavit, the Veteran goes into detail about the circumstances leading up to her sexual assault, as well as its aftermath.  She discusses behavioral changes, including increased discipline towards her son, and increased use of alcohol.  Not only is this evidence "new" in that it was not previously considered by the RO, it is also "material," as it relates to an unestablished fact necessary to support the claim, which in this case is the corroboration of the in-service stressor, the Veteran's sexual assault.  Therefore, the application to reopen the claim is granted and the claim is reopened.

Service Connection

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, resulting from a sexual assault while she was on active duty.  Specifically, she reported being sexually assaulted by a friend and superior officer, Sgt. F., during a trip to Texas after graduation from boot camp.  

In order to establish service connection for an acquired psychiatric disorder as PTSD due to military sexual trauma (MST), the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f) (5) (2016).  For matters certified to the Board before August 4, 2014, a diagnosis of a mental disorder must conform to the American Psychiatric Association, Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) (1994). 38 C.F.R. § 4.125 (a) (2016).    

As set forth in the DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

In this case, the Board finds that service connection for an acquired psychiatric disorder should be granted.  The RO's rating decision and May 2013 Statement of the Case conceded that the Veteran has a current diagnosis under 38 C.F.R. § 4.125(a) (2016), and that the Veteran's PTSD is connected to military sexual trauma.  However, the RO denied service connection because of a lack of a corroborated in-service stressor.  

In three June 2016 statements and a November 2016 affidavit ("the affidavit"), the Veteran described in great detail the events leading up to her in-service sexual assault, and its effect on her behavior.  The affidavit describes how the event caused the Veteran to sink into depression, to engage in drug and alcohol abuse, to engage in relationships that she would not have previously engaged in, and to begin to see her son as a potential predator.  She also notes that she did not approach law enforcement or commanding officers about her assault because of social expectations of the time.  As an African American woman during the post-civil rights era, she felt that she would be shamed and disbelieved.  

In the Board's view, the affidavit, along with the Veteran's in-service gynecological treatment, and her individual and group therapy records, are sufficient credible evidence to corroborate the Veteran's account of her in-service stressor, and warrant service connection.  The Veteran's service treatment records, added to the record in 2014, mention treatment for vaginal bleeding and being on birth control pills in October 1973, and in April 1977 for shortness of breath and pain in her chest (a symptom of anxiety common to PTSD), referring to an "old traumatic strain."  Further, the Veteran's records of participation in group therapy for veteran victims of MST in May 2008, August 2008, and July 2009, describe symptoms of a victim of sexual trauma.  These accounts corroborate the Veteran's in-person account of her ordeal.  

The Board finds that the affidavit, when viewed with the reports of the Veteran's treatment for gynecological problems in service, and her 2009 medical treatment records for PTSD due to MST after service, is sufficient evidence of a corroborated in-service stressor.  Therefore, service connection for PTSD due to MST is warranted.  

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The full award of benefits sought on appeal for this issue is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary. 


ORDER

The application to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, is granted.

Entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, is granted.


REMAND

Additional development is required before this appeal may be adjudicated.  The Veteran, through her representative, asserts entitlement to total disability based on individual unemployability in her Notice of Disagreement.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).

Here, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the service connection claim on appeal, as the criteria for a TDIU are dependent, in part, on the Veteran's service-connected disability ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Because the Veteran is now entitled to service connection for her PTSD, the question of her unemployability cannot be decided until the RO issues a rating for her PTSD.  Therefore, the Board will remand the issue of entitlement to a TDIU at this time.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in St. Petersburg, Florida, since March 2017.   

If the Veteran has received additional private treatment records, she should be afforded an appropriate opportunity to submit them.

2.  After undertaking all development deemed necessary, the AOJ should review the claims file and adjudicate the Veteran's claims for entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


